Exhibit 10.01(s)

 

PARTICIPANT AWARD AGREEMENT

 

January 1, 2010

 

 

[Name]

[Street Address]

[City, State, Zip Code]

 

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”) and the 2010 Executive Performance Incentive Program
(the “Program”), effective January 1, 2010, the Compensation Committee of the
Board of Directors of EQT Corporation (the “Company”) grants you «NumberUnits»
Target Share Units (the “Award”), the value of which is determined by reference
to the Company’s common stock.  The terms and conditions of the Award,
including, without limitation, vesting and distribution, shall be governed by
the provisions of the Program document attached hereto as Exhibit A, provided
that the Award is also subject to the terms and limits included within the
Plan.  The Compensation Committee retains the discretion to distribute the Award
in cash, Company stock or any combination thereof.

 

The terms contained in the Plan and Program are hereby incorporated into and
made a part of this Participant Award Agreement, and this Participant Award
Agreement shall be governed by and construed in accordance with the Plan.  In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Participant Award Agreement, the provisions of the
Plan shall be controlling and determinative.

 

You may access important information about the Company and the Plan on the
Company’s website.  Copies of the Plan and Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page and logging
onto the “Employee info” page.  Copies of the Company’s most recent Annual
Report on Form 10-K and Proxy Statement can be found by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary. 

 

 

 

 

 

 

Kimberly L. Sachse

 

 

For the Compensation
Committee

 

 

 

The undersigned hereby acknowledges receipt of this Award granted on the date
shown above, the terms of which are subject to the terms and conditions
referenced above, and receipt of a copy of the Program document, and agrees to
be bound by all the provisions hereof and thereof.

 

 

Signature:

 

 

Date:

 

 

 

[Name]

 

 

 

--------------------------------------------------------------------------------